Citation Nr: 1740849	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-01 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.   Entitlement to a rating in excess of 10 percent for instability and subluxation, right knee.

2.   Entitlement to a rating in excess of 10 percent for patella femoral pain syndrome with degenerative joint disease, right knee.

3.   Entitlement to a rating in excess of 10 percent for degenerative joint disease, left knee.

4.   Entitlement to a rating in excess of 10 percent for Achilles tendonitis, left ankle.

5.   Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Christopher Loaicono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from June 1999 to June 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel Board hearing in January 2017. A transcript of the hearing has been associated with the claims file. 

At the hearing, the VLJ denied a motion to postpone as the Veteran stated that he wished to proceed without his agent present. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his January 2017 travel Board hearing, the Veteran reported a worsening of the symptomatology of his knees and left ankle. Specifically, the Veteran reported that he experiences extreme pain with bending and straightening his right knee. He also reported that his left knee affects his posture, he has weakness and swelling, and cannot fully extend it.

With regard to his left ankle, the Veteran reported that it now locks into a fixed position. He also reported being unable to wear hard shoes as a result of his ankle disability.

Further, in Correia v. McDonald, 28 Vet. App. 158, 165 (2016), the United States Court of Appeals for Veterans Claims (Court) found the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 38 C.F.R. § 4.59 (2016).

The Veteran was last provided a VA examination for his bilateral knee and left ankle disabilities in March 2010. The examination did not include an assessment of both active and passive range of motion in weight-bearing and nonweight-bearing conditions, and thus does not provide all information outlined in Correia. Thus, the Veteran must be afforded a new VA examination. Additionally, the examiner should render a retrospective opinion on the measurements required by Correia.

Regarding the claim for TDIU, consideration of entitlement to TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment. The matter of TDIU is therefore inextricably intertwined with the currently open claims for increased evaluations. Harris v. Derwinski, 1 Vet. App. 180 (1991). Remand of the inextricably intertwined TDIU claim is therefore required as well.

While the matter is on remand, the VA should also obtain all outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.   Obtain any outstanding VA treatment records since December 2013. 

2.   After associating the above records with the claims file, schedule the Veteran for the appropriate VA orthopedic examinations in order to assist in determining the current level of severity of the Veteran's service-connected right knee, left knee, and left ankle disabilities. The examiner should review the claims file, and all indicated studies should be performed. 

The VA examiner should report the extent of the right knee, left knee, and left ankle disability symptoms in accordance with VA rating criteria.

Range of motion testing, in degrees, should be performed. In reporting the results of range of motion testing, the VA examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain. The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees, as well as the right and left ankle. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the VA examiner. If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss for each service-connected disability (right knee, left knee, and left ankle)

For each disability, the VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. The VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion. 

In addition to range of motion testing, the VA examiner should indicate:

*   Whether the Veteran's right knee subluxation and instability is best described as slight, moderate or severe;

*   Whether the Veteran has subluxation or instability in his left knee, and, if so, indicate whether such symptoms are best described as slight, moderate, or severe. 

*   Whether the Veteran has subluxation or instability in his left ankle, and, if so, indicate whether such symptoms are best described as slight, moderate, or severe.

*   Whether the Veteran has frequent episodes of locking, pain, or effusion in right knee, left knee, and left ankle.

*   Describe the effect the Veteran's right knee, left knee, and left ankle disabilities have on his current level of occupational impairment.

Finally, the examiner should review prior medical testing and provide an opinion as to the range of motion throughout the appeal period (since January 2010) of the right knee, left knee, and left ankle in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing. A rationale for any opinions expressed should be set forth. If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.   Then, readjudicate the claims on appeal, to include entitlement to a TDIU. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




